KRUCKER, Judge
(dissenting).
I adhere to the view expressed in the original opinion that the action is barred by the statute of limitations and cannot be revived by substitution of parties at this late date. This view is perhaps best expressed in a recent North Carolina case, Shambley v. Jobe-Blackley Plumbing and Heating Co., 264 N.C. 456, 142 S.E.2d 18, 13 A.L.R.3d 224 (1965). The North Carolina court affirmed the trial court’s dismissal of a suit brought in the name of a fully subrogated insured, relying on a real party in interest statute identical to our Rule 17 (a). They said:
“The defendants have the right to demand that they be sued by the real party in interest and by none other. Upon the admission that plaintiffs have been paid in full, the order dismissing the action as to them was mandatory.
“Did the court commit error in refusing the application of United States Fidelity and Guaranty Company that it be made an additional party plaintiff and be permitted to adopt the plaintiffs’ complaint? Having decided the plaintiffs cannot maintain this action, the court, even under its broad power to allow amendment, was without power in this case to permit the addition of a new party . whose presence before the court might bring back to life a dead cause of action. ‘The court has no authority, over objection, to convert a pending action which cannot be maintained into a new and independent action by admitting a party who is solely interested as plaintiff.’ [Citations omitted] ‘Ordinarily, an amendment of process and pleading may be allowed in the discretion of the court to correct a misnomer or mistake in the name of a party. * * *. But not so where the amendment amounts to a substitution or entire change of parties.’ ” [Citations omitted]
See also, National Fire Insurance Co. v. Pettit-Galloway Co., 157 Ark. 333, 248 S.W. 262 (1923).
It is hard to imagine a case more suitable for the application of Rule 17(a). Pima County was not the real party in interest and the statute of limitations operated to bar the substitution of the insurance companies who were. The rehearing should be denied.